Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated as of July 30, 2015, to be
effective as of January 1, 2016 (the “Effective Date”), is by and among
MoneyGram International, Inc. (together with its successors and assigns
permitted under this Agreement, the “Company”) and Pamela H. Patsley (the
“Executive”).

WHEREAS, Executive is currently employed by the Company as its Chief Executive
Officer pursuant to the terms of an employment agreement by and between the
Company and Executive dated as of March 27, 2013 (the “Prior Employment
Agreement”), which shall remain in effect through December 31, 2015 unless
earlier terminated in accordance with its terms, and serves as Executive
Chairman of the Company’s Board of Directors (the “Board”) thereunder;

WHEREAS, effective as of the Effective Date the Company desires to employ
Executive solely as Executive Chairman;

WHEREAS, the Company and Executive wish to enter into this Agreement to become
effective on the Effective Date upon the expiration of the Prior Employment
Agreement and to set forth the terms and conditions under which Executive will
continue to serve the Company and its affiliates from and after the Effective
Date;

WHEREAS, in connection with her employment by the Company, Executive has had and
the Company herein promises she will continue to have access to, and the benefit
of, the Company’s Confidential Information (as defined below);

WHEREAS, in connection with her employment by the Company, Executive has and
will represent the Company and develop contacts and relationships with other
persons and entities on behalf of the Company and otherwise contribute to
enhancing the goodwill of the Company; and

WHEREAS, Executive wishes to continue her employment with the Company on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:

1. Employment. The Company hereby agrees to continue to employ Executive, and
Executive hereby agrees to be employed by the Company, upon the terms and
conditions contained in this Agreement. Executive’s employment with the Company
pursuant to the terms and conditions of this Agreement shall commence on the
Effective Date and shall continue, subject to earlier termination of such
employment pursuant to the terms hereof, until December 31, 2017 (the “Term”).
In the event Executive continues in employment after the expiration of the Term,
unless the Company and Executive have mutually agreed in writing to extend the
Term, such employment shall be “at will” employment and may be terminated at any
time by either party on written notice, but without Sections 5 and 6 hereof
applying thereto.

2. Duties. During the Term, Executive shall perform services in a capacity and
in a manner consistent with Executive’s position for the Company. Executive
shall have the title of



--------------------------------------------------------------------------------

Executive Chairman of the Board and shall have such duties, authorities and
responsibilities set forth on Exhibit A. Executive shall report directly to the
Board. Executive shall devote such portion of Executive’s business time and
attention (excepting vacation time, holidays, sick days and periods of
disability) as shall be necessary and appropriate for the fulfillment of her
duties hereunder; provided, however, that this Section 2 shall not be
interpreted as prohibiting Executive from (i) managing Executive’s personal
investments (so long as such investment activities are of a passive nature), or
(ii) engaging in charitable or civic activities, or (iii) participating on
boards of directors or similar bodies of non-profit organizations and the board
of directors of the companies on which Executive serves on the date hereof (the
“Continuing Board Service”), so long as (A) such activities do not (a) interfere
with the performance of Executive’s duties and responsibilities hereunder,
(b) create a fiduciary conflict, or (c) with respect to (ii) and (iii) only,
detrimentally affect the Company’s reputation as reasonably determined by the
Company in good faith, and (B) Executive complies with the Code of Business
Conduct and Ethics, as amended from time to time. The Company acknowledges and
agrees that the Continuing Board Service shall not be deemed to violate the
provisions of this Agreement, including without limitation the provisions of
Section 8 hereof. Executive may serve on the board of directors of one
additional public company, subject to the advance written approval of the Board,
such approval not to be unreasonably withheld. If requested, and to the extent
consistent with the duties enumerated in Exhibit A, Executive shall also serve
as an executive officer and/or member of the board of directors of any entity
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Company (an “Affiliate”)
without additional compensation. During the Term, the Company shall cause the
Executive to be nominated for election as Executive Chairman of the Board.

3. Location of Employment. Executive’s principal place of employment shall be at
the Company’s headquarters, which as of the Effective Date are located in
Dallas, Texas, subject to reasonable business travel consistent with Executive’s
duties and responsibilities.

4. Compensation.

4.1 Base Salary.

(a) In consideration of all services rendered by Executive under this Agreement,
the Company shall pay Executive a base salary at an annual rate of $650,000
during the Term. Executive’s Base Salary will be reviewed annually and may be
increased, but not decreased without Executive’s consent, at the discretion of
the Board or the Human Resources and Nominating Committee of the Board (the
“HRN”) or any successor thereto. Executive’s annual base salary, as in effect
from time to time, is hereinafter referred to as the “Base Salary.”

(b) The Base Salary shall be paid in such installments and at such times as the
Company pays its regularly salaried employees and shall be subject to all
required withholding taxes, FICA contributions and similar deductions legally
required to be withheld.

4.2 Annual Cash Bonus. During the Term, Executive shall be eligible to
participate in the Company’s Performance Bonus Plan, as amended from time to
time, or any successor annual incentive compensation program (“PBP”) and receive
an annual bonus subject to achievement of the annual PBP bonus goals established
by the HRN or the Board. Executive

 

2



--------------------------------------------------------------------------------

shall be eligible to receive a target annual bonus equal to 100% of Executive’s
Base Salary (“Target Bonus”) and a maximum annual bonus equal to two (2) times
the Target Bonus. The annual bonus shall be paid in accordance with the terms of
the PBP but in no event later than the end of the fiscal year following the
fiscal year to which such annual bonus relates.

4.3 Annual Equity Awards. During the Employment Term, Executive shall
participate in the Company’s 2005 Omnibus Incentive Plan, as amended from time
to time, or any successor equity incentive compensation program (“Equity Plan”).
If the Company makes grants of equity or equity-based awards to other senior
executives of the Company in the applicable fiscal year, and Executive is then
still in employment, Executive shall receive an annual grant of equity or
equity-based awards with respect to each fiscal year during the Employment Term,
which shall have an aggregate grant date fair market value equal to at least
three (3) times Executive’s Base Salary, as determined by the Committee (as
defined in the Equity Plan) in its sole discretion. The fair market value of
each such award shall be determined by the Committee in accordance with the
terms of the Equity Plan; provided, however, that with respect to any award made
pursuant to the Equity Plan, (i) the fair market value of a share of Company
common stock, par value $0.01 (“Common Stock”) shall be determined by the
Committee in a manner consistent with the methods used with respect to equity
awards made to other senior executives of the Company (the “Fair Market Value”),
(ii) with respect to each grant of options to purchase Common Stock (“Options”),
the fair market value of such options shall be determined by application of a
generally accepted options pricing model selected by the Committee in its sole
discretion to the Fair Market Value of a share of Common Stock on the date of
grant, and (iii) subject to the applicable provisions of Section 6, the vesting
and forfeiture provisions applicable to such award shall be determined by the
Committee at the time the award is granted.

4.4 Vacation. Executive shall be entitled to reasonable annual paid vacation
days consistent with Executive’s position, which shall be scheduled in advance
and utilized by Executive in a manner that does not to interfere with
Executive’s duties and responsibilities hereunder.

4.5 Benefits. During the Term, Executive shall be entitled to participate in any
benefit plans, including medical, disability and life insurance (but excluding
any severance or bonus plans unless (i) specifically referenced in this
Agreement, or (ii) adopted subsequent to the Effective Date and intended to
replace or serve in lieu of opportunities or commitments referenced in the
provisions set forth herein) offered by the Company as in effect from time to
time (collectively, “Benefit Plans”), on the same basis as those generally made
available to other senior executives of the Company, to the extent Executive may
be eligible to do so under the terms of any such Benefit Plan. Executive
understands that any such Benefit Plans may be terminated or amended from time
to time by the Company in its sole discretion.

5. Termination. Executive’s employment hereunder may be terminated prior to the
expiration of the Term hereof as follows:

5.1 Automatically in the event of the death of Executive;

 

3



--------------------------------------------------------------------------------

5.2 At the option of the Company, by written notice to Executive or Executive’s
personal representative in the event of the Disability of Executive. As used
herein, the term “Disability” shall mean a determination by a qualified
independent physician mutually acceptable to Executive and the Company that
Executive is unable to perform her duties under this Agreement and in all
reasonable medical likelihood such inability will continue for a period of 120
consecutive days or 180 days in any 365 day period. Executive shall fully
cooperate in connection with the determination of whether Disability exists. If
Executive and the Company cannot agree as to a qualified independent physician,
each shall appoint such a physician and those two physicians shall select a
third who shall make such determination in writing. The determination of
Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement.

5.3 At the option of the Company at any time for Cause (as defined in
Section 6.4), on prior written notice to Executive;

5.4 At the option of the Company at any time without Cause on prior written
notice to Executive (provided that the assignment of this Agreement to and
assumption of this Agreement by the purchaser of all or substantially all of the
assets of the Company shall not, solely by reason of such assignment, be treated
as a termination without Cause under this Section 5.4);

5.5 At the option of Executive for Good Reason (as defined in Section 6.4) in
accordance with Section 6.4(b); or

5.6 At the option of Executive for any or no reason, on sixty (60) days prior
written notice to the Company (which the Company may, in its sole discretion,
make effective as a resignation earlier than the termination date provided in
such notice).

6. Severance Payments.

6.1 Termination Without Cause or due to death or Disability or Resignation for
Good Reason. If Executive’s employment is terminated at any time during the Term
by the Company without Cause, by Executive for Good Reason, or due to
Executive’s death or Disability, subject to Section 6.5 hereof, Executive or
Executive’s legal representatives shall be entitled to:

(a) within ten (10) business days following such termination, payment of
Executive’s accrued and unpaid Base Salary, and reimbursement of expenses under
Section 7 hereof in each case accrued through the date of termination;

(b) provided that the Company actually achieves performance goals for the
applicable performance period necessary for participants in the PBP to receive
cash bonuses pursuant to the PBP with respect to such performance period and
that such cash bonuses are actually paid (and deeming any individual performance
criteria to have been achieved at target), a pro-rata portion of Executive’s
bonus under the PBP for the fiscal year in which Executive’s termination occurs
(determined by multiplying the amount of such bonus, which would be due for the
full fiscal year based on actual performance by a fraction, the numerator of
which is the number of days during the fiscal year of termination that Executive
is employed with the Company and the denominator of which is 365), payable on
the date that bonuses under the PBP with respect to such fiscal year are payable
to other senior executives of the Company in the fiscal year following the
fiscal year to which the bonus relates;

 

4



--------------------------------------------------------------------------------

(c) subject to Section 12.7(b) hereof, payment in equal installments, in
accordance with the Company’s normal payroll practices as in effect on the date
of termination of Executive’s employment, over the two (2) year period following
Executive’s termination of employment (the “Severance Period”), of an aggregate
amount equal to two times the sum of (i) the Base Salary and (ii) the Target
Bonus; provided that the first payment shall be made on the next regularly
scheduled payroll date following the sixtieth (60th) day after Executive’s
“separation from service” and shall include payment of any amounts that would
otherwise be due prior thereto;

(d) subject to Section 12.7(b) hereof, continuation of health and life insurance
coverage until the earlier of (i) expiration of the Severance Period, or
(ii) the date Executive becomes eligible to receive comparable health and life
insurance coverage from a subsequent employer;

(e) with respect to each equity or equity-based award held by Executive on the
date of termination that is (1) subject to performance-based vesting criteria,
the full amount of each such award shall remain outstanding and eligible to vest
following termination of employment, subject to the achievement of the
applicable performance criteria over the performance period specified for each
such award and, to the extent that the applicable performance objectives are not
achieved, the award shall be forfeited for no consideration; provided, however,
that if Executive breaches her obligations pursuant to Section 8 hereof any
unvested award that remains outstanding pursuant to Section 6.1(e)(1) shall be
immediately forfeited without consideration; (2) subject only to time-based
vesting criteria, the full amount of each such award shall become immediately
vested on the date of termination; and (3) an award of Options and is or becomes
vested on the date of termination shall remain exercisable until the earlier of
(i) expiration of the ten (10) year term of such Options, or (ii) the later to
occur of (A) June 30, 2019 and (B) the six (6) month anniversary of the date of
termination; and

(f) all other accrued or vested amounts or benefits due to Executive in
accordance with the Company’s benefit plans, programs or policies (other than
severance).

6.2 Termination Upon Expiration of the Term. Upon expiration of the Term on
December 31, 2017, Executive shall be entitled to receive the payments and
benefits described under Sections 6.1(a), (b), (e) and (f) hereof.

6.3 Termination by the Company for Cause or Termination by Executive other than
for Good Reason. Except for the payments and benefits described in Sections
6.1(a) and (f), Executive shall not be entitled to receive severance payments or
benefits after the last date of employment with the Company upon the termination
of Executive’s employment hereunder by the Company for Cause pursuant to
Section 5.3, or by Executive during the Term pursuant to Section 5.6 other than
for Good Reason. Notwithstanding the foregoing, if such termination is by the
Company for Cause all outstanding equity grants, whether or not vested and
exercisable, shall be immediately forfeited and cancelled for no consideration.

 

5



--------------------------------------------------------------------------------

6.4 Certain Definitions. For purposes of this Agreement,

(a) “Cause” shall mean a good faith finding by the Board of: (A) Executive’s
willful refusal to carry out, in all material respects, the reasonable and
lawful directions of the Board that are within Executive’s control and
consistent with Executive’s status as the Executive Chairman of the Board and
her duties and responsibilities hereunder (except for a failure that is
attributable to Executive’s illness, injury or Disability) for a period of 10
days following written notice by the Company to Executive of such failure;
(B) fraud or material dishonesty in the performance of Executive’s duties
hereunder; (C) an act or acts on Executive’s part constituting (x) a felony
under the laws of the United States or any state thereof, (y) a misdemeanor
involving moral turpitude or (z) a material violation of federal or state
securities laws; (D) an indictment of Executive for a felony under the laws of
the United States or any state thereof; (E) Executive’s willful misconduct or
gross negligence in connection with Executive’s duties hereunder which is
materially injurious to the financial condition or business reputation of the
Company; (F) Executive’s failure to substantially perform her duties and
responsibilities hereunder as set forth in Exhibit A after being given written
notice by the Company and a period of 30 days to remedy such failure;
(G) Executive’s material breach of the Company’s Code of Conduct and Ethics or
any other code of conduct in effect from time to time to the extent applicable
to Executive, and which breach has a material adverse effect on the Company; or
(H) Executive’s breach of the provisions of Sections 8.1, 8.2, 8.3 or 8.4 of
this Agreement which breach has a material adverse effect on the Company. No act
or failure to act on Executive’s part shall be considered “willful” unless done,
or omitted to be done, by Executive in bad faith and without reasonable belief
that Executive’s action or omission was in the best interest of the Company.

(b) “Good Reason” shall mean, without Executive’s consent, (A) any material
reduction in Executive’s position or responsibilities as set forth in Exhibit A,
excluding an isolated, insubstantial or inadvertent action not taken in bad
faith; (B) a material reduction of Executive’s Base Salary, or Target Bonus
opportunity then in effect, except in connection with an across-the-board
reduction of not more than 10% applicable to senior executives of the Company;
or (C) the reassignment of Executive’s place of work to a location more than 50
miles from Executive’s place of work on the Effective Date; provided that none
of the events described in clauses (A), (B) and (C) shall constitute Good Reason
hereunder unless (x) Executive shall have given written notice to the Company of
Executive’s intent to terminate her employment with Good Reason within sixty
(60) days following the occurrence of any such event and (y) the Company shall
have failed to remedy such event within thirty (30) days of the Company’s
receipt of such notice. Failing such cure, a termination of employment by
Executive for Good Reason shall be effective on the day following the expiration
of such cure period.

Notwithstanding anything else to the contrary contained in this Agreement, if
the Company temporarily suspends Executive from her duties but retains Executive
as an employee pending or during an investigation of whether an act or omission
by Executive constitutes Cause, and Executive tenders her resignation based on
Good Reason with respect to the suspension of duties within the required period
for resigning for Good Reason, the Company may delay treating such resignation
as for Good Reason until the completion of the investigation and need not treat
the resignation as based on Good Reason at such date if it can then establish
Cause; provided, however, that Executive shall retain her right to terminate
employment for Good Reason based on other factors, if applicable.

 

6



--------------------------------------------------------------------------------

6.5 Conditions to Payment. All payments and benefits due to Executive under this
Section 6 which are not otherwise required by law shall only be payable if
Executive (or Executive’s beneficiary or estate) delivers to the Company and
does not revoke (under the terms of applicable law) a general release of all
claims, substantially in the form set out in the Company’s standard general
release for Executives and attached hereto as Exhibit B, provided, if necessary,
such general release may be updated and revised to achieve its intent, including
to comply with applicable law. Such general release shall be executed and
delivered (and no longer subject to revocation) within sixty (60) days following
termination. Failure to timely execute and return such release or revocation
thereof shall be a waiver by Executive of Executive’s right to severance. In
addition, severance shall be conditioned on Executive’s compliance with
Section 8 hereof as provided in Section 9 below.

6.6 No Other Severance. Executive hereby acknowledges and agrees that, other
than the severance payments described in this Section 6, upon termination of
employment Executive shall not be entitled to any other severance, benefits, or
payments under any Company benefit plan or severance policy generally available
to the Company’s employees or otherwise, unless such benefit plan or severance
policy is adopted subsequent to the Effective Date and is intended to replace or
serve in lieu of provisions set forth herein.

7. Reimbursement of Expenses. The Company shall reimburse Executive for
(i) reasonable and necessary expenses actually incurred by Executive directly in
connection with the business and affairs of the Company and the performance of
Executive’s duties hereunder, and (ii) attorneys’ fees incurred by Executive in
connection with the review, negotiation, execution and delivery of this
Agreement in an amount not to exceed $25,000, in each case subject to
appropriate itemization and substantiation of expenses in accordance with
Company policies, as in effect and as amended from time to time.

8. Restrictions on Activities of Executive.

8.1 Non-Competition. Executive agrees that she has had, during the course of
Executive’s employment by the Company, and will continue to have, during the
course of this Agreement, access to, and the benefit of, the Company’s
Confidential Information (as defined below), and the Company promises and agrees
to continue to provide Executive with such access. Executive agrees that during
the course of her employment by the Company, Executive has represented and will
represent the Company and its Affiliates and develop contacts and relationships
with other persons and entities on behalf of the Company and its Affiliates,
including but not limited to, with customers and potential customers. To protect
the Company’s interest in its Confidential Information, contacts, and
relationships, to protect and further the Company’s goodwill, to enforce
Executive’s obligations under this Agreement, and as a material inducement for
the Company to enter into this Agreement, as well as for the consideration
specified herein, Executive agrees and covenants that during her employment and
for a two (2) year period after Executive’s employment is terminated for any
reason (the “Restriction Period”), Executive shall not directly or indirectly,
for herself or others, (whether for compensation or otherwise) in the United
States of America and its territories:

(i) engage in any business or activity with any Competitive Business (as defined
below);

 

7



--------------------------------------------------------------------------------

(ii) enter the employ of, render any services to, or otherwise assist any Person
(or any division or controlled or controlling affiliate of any Person) who or
which engages, directly or indirectly, in a Competitive Business;

(iii) acquire a significant financial interest in, or otherwise become actively
involved with, any Competitive Business, directly or indirectly, as a partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its Affiliates and customers, clients, vendors, business
partners, or suppliers of the Company or any of its Affiliates.

A “Competitive Business” shall mean a business (other than the Company) that
involves, in whole or in part, the provision of payment services, funds
transfer, or financial paper products (such as money orders or certified
checks), and shall include, without limitation, any businesses that the Company
or any of its Affiliates conducts today or has specific plans to conduct in the
current or next fiscal year and as to which Executive was involved in such
planning.

Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of a Competitive
Business that are publicly traded on a national or regional stock exchange or on
the over-the-counter market if Executive (i) is not a controlling person of, or
a member of a group which controls, such Competitive Business and (ii) does not,
directly or indirectly, own 5% or more of any class of securities of such
Competitive Business. Additionally, Executive shall not be in breach of her
obligations under this Section 8.1 by reason of any indirect ownership of less
than 5% of any non-public Competitive Business arising from a passive ownership
interest in a partnership, mutual fund or other collective investment vehicle
with respect to which Executive has no investment discretion or control, and to
which Executive provides no investment or other business advice or services.

8.2 Non-Solicitation. Executive agrees that she has had, during the course of
Executive’s employment by the Company, and will continue to have, during the
course of this Agreement, access to, and the benefit of, the Company’s
Confidential Information (as defined below), and the Company promises and agrees
to continue to provide Executive with such access. Executive agrees that during
the course of her employment by the Company, Executive has represented and will
represent the Company and its Affiliates and develop contacts and relationships
with other persons and entities on behalf of the Company and its Affiliates,
including but not limited to, with customers and potential customers. To protect
the Company’s interest in its Confidential Information, contacts, and
relationships, to protect and further the Company’s goodwill, to enforce
Executive’s obligations under this Agreement, and as a material inducement for
the Company to enter into this Agreement, as well as for the consideration
specified herein, Executive covenants and agrees that during the Restriction
Period, Executive shall not directly or indirectly (i) influence or attempt to
influence or solicit any employees, or independent contractors of the Company or
any of its Affiliates to restrict, reduce, sever or otherwise alter their
relationship with the Company or such Affiliates or assist any other person to
do so, (ii) hire any senior executives of the Company or any of its Affiliates
or assist any other person in doing so, (iii) induce or attempt to induce or
otherwise counsel, advise, encourage or

 

8



--------------------------------------------------------------------------------

solicit any current or prospective client, customer, vendor, business partner,
distributor, or supplier of the Company or any of its Affiliates to terminate
its relationship with the Company or its Affiliates or otherwise interfere in
any way with such relationship, or (iv) assist any other person or entity in any
way to do, or attempt to do, anything prohibited by Sections 8.2(i), (ii), or
(iii). The restrictions in Section 8.2(i) and (ii) shall not apply with regard
to (i) general solicitations that are not specifically directed to employees of
the Company or any Affiliate, or (ii) serving as a reference at the request of
an employee.

8.3 Confidentiality.

(a) During the course of her past employment, the Company has provided, and
agreed to provide, and during the course of her employment under this Agreement,
Executive has and will acquire access to, and the Company promises to provide
her access to, certain Confidential Information (as defined below) of the
Company. In return for the consideration, compensation and benefits that
Executive has and will receive during the course of her employment, including
the receipt of Confidential Information and those provided for in this
Agreement, Executive shall not, during the Term or at any time thereafter
directly or indirectly, disclose, reveal, divulge or communicate to any person
other than authorized officers, directors and employees of the Company or use or
otherwise exploit for Executive’s own benefit or for the benefit of anyone other
than the Company, any Confidential Information (as defined below). Executive
shall not have any obligation to keep confidential any Confidential Information
if and to the extent disclosure thereof is specifically required by an order of
any court or other governmental authority; provided, however, that in the event
disclosure is requested, Executive shall provide the Company with prompt written
notice of such request prior to making any disclosure so that the Company may
seek an appropriate protective order.

(b) “Confidential Information” means any confidential and proprietary
information with respect to the Company or any of its Affiliates, including but
not limited to methods of operation, current and prospective customer lists,
products, prices, fees, costs, technology, formulas, inventions, trade secrets,
know-how, software, marketing methods, plans, personnel, suppliers, competitors,
markets, vendors, distributors, business partners, processes, current and
prospective clients, programs, intellectual property, strategies, manuals or
other specialized information or knowledge; provided, that, there shall be no
obligation hereunder with respect to, information that (i) is generally
available to the public on the Effective Date, (ii) becomes generally available
to the public other than as a result of a disclosure not otherwise permissible
hereunder, or (iii) is required to be disclosed by an order of any court or
other governmental authority; provided, however, that in the event disclosure is
requested, Executive shall provide the Company with prompt written notice of
such request prior to making any disclosure so that the Company may seek an
appropriate protective order.

(c) Notwithstanding anything herein to the contrary, nothing in this Agreement
shall (i) prohibit Executive from reporting possible violations of federal or
state laws or regulations to any governmental agency or entity in accordance
with the provisions of, and rules promulgated under, Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of state or federal
law or regulation, or (ii) require notification to, or prior approval by, the
Company of any reporting described in clause (i).

 

9



--------------------------------------------------------------------------------

8.4 Assignment of Inventions.

(a) Executive agrees that during employment with the Company, any and all
inventions, discoveries, innovations, writings, domain names, improvements,
trade secrets, designs, drawings, formulas, business processes, secret processes
and know-how, whether or not patentable or a copyright or trademark, which
Executive may create, conceive, develop or make, either alone or in conjunction
with others and related or in any way connected with the Company’s or its
Affiliates’ strategic plans, products, processes or apparatus or business
(collectively, “Inventions”), shall be fully and promptly disclosed to the
Company and shall be the sole and exclusive property of the Company as against
Executive or any of Executive’s assignees. Regardless of the status of
Executive’s employment by the Company, Executive and Executive’s heirs, assigns
and representatives shall promptly assign to the Company any and all right,
title and interest in and to such Inventions made during employment with the
Company.

(b) Whether during or after the Term, Executive further agrees to execute and
acknowledge all papers and to do, at the Company’s expense, any and all other
things necessary for or incident to the applying for, obtaining and maintaining
of such letters patent, copyrights, trademarks or other intellectual property
rights, as the case may be, and to execute, on request, all papers necessary to
assign and transfer such Inventions, copyrights, patents, patent applications
and other intellectual property rights to the Company and its successors and
assigns. In the event that the Company is unable, after reasonable efforts and,
in any event, after ten (10) business days, to secure Executive’s signature on a
written assignment to the Company, of any application for letters patent,
trademark registration or to any common law or statutory copyright or other
property right therein, whether because of Executive’s physical or mental
incapacity, or for any other reason whatsoever, Executive irrevocably designates
and appoints the Secretary of the Company as Executive’s attorney-in-fact to act
on Executive’s behalf to execute and file any such applications and to do all
lawfully permitted acts to further the prosecution or issuance of such
assignments, letters patent, copyright or trademark.

8.5 Return of Company Property. Within ten (10) days following the date of any
termination of Executive’s employment, for any reason, Executive or Executive’s
personal representative shall return all property of the Company and its
Affiliates in Executive’s possession, including but not limited to all
Confidential Information, Company-owned computer equipment (hardware and
software), facsimile machines, Blackberry, tablet computers and other
communication devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Company and its
Affiliates, its customers and clients or its prospective customers and clients;
provided, however, that Executive shall be entitled to retain the telephone
number associated with the cellular phone made available for her use. Anything
to the contrary notwithstanding, Executive shall be entitled to retain
(i) personal papers and other materials of a personal nature, provided that such
papers or materials do not include Confidential Information, (ii) information
showing Executive’s compensation or relating to reimbursement of expenses, and
(iii) copies of plans, programs and agreements relating to Executive’s
employment, or termination thereof, with the Company and its Affiliates which
she received in Executive’s capacity as a participant.

 

10



--------------------------------------------------------------------------------

8.6 Resignation as an Officer and Director. Upon any termination of Executive’s
employment, for any reason or no reason, Executive shall be deemed to have
resigned, to the extent applicable, if any, as an officer of the Company and any
of its Affiliates, a member of the board of directors of the Company and any of
its Affiliates and as a fiduciary of any Company or Affiliate benefit plan. On
or immediately following the date of any termination of Executive’s employment,
Executive shall confirm the foregoing by submitting to the Company in writing a
confirmation of Executive’s resignation(s).

8.7 Cooperation. During and following the Term, Executive shall give Executive’s
assistance and cooperation willingly, upon reasonable advance notice (which
shall include due regard to the extent reasonably feasible for Executive’s
employment obligations and prior commitments), in any matter relating to
Executive’s position with the Company and its Affiliates, or Executive’s
knowledge as a result thereof as the Company may reasonably request, including
Executive’s attendance and truthful testimony where deemed appropriate by the
Company, with respect to any investigation or the Company’s (or an Affiliate’s)
defense or prosecution of any existing or future claims or litigations or other
proceeding relating to matters in which she was involved or had knowledge by
virtue of Executive’s employment with the Company. The Company will reimburse
Executive for reasonable out-of-pocket travel costs and expenses incurred by her
(in accordance with Company policy) as a result of providing such requested
assistance, upon the submission of the appropriate documentation to the Company.

8.8 Non-Disparagement. During Executive’s employment with the Company and its
Affiliates and at any time thereafter, (i) Executive agrees not to disparage or
encourage or induce others to disparage the Company, any Affiliate, any of their
respective employees that were employed during Executive’s employment with the
Company or its Affiliates or any of their respective past and present, officers,
directors, products or services (the “Company Parties”) and (ii) the Company
shall instruct its executive officers and each member of the Board not to
disparage Executive while such executive officers and directors are employed by,
or providing services to, the Company. For purposes of this Section 8.8, the
term “disparage” means making comments or statements to the press, to the
Company’s or any Affiliate’s employees or to any individual or entity with whom
the Company or any Affiliate has a business relationship (including, without
limitation, any vendor, supplier, customer, client, business partner, or
distributor), or any public statement, that in each case is intended to, or can
be reasonably expected to, damage any of the Company Parties. Notwithstanding
the foregoing, nothing in this Section 8.8 shall prevent either party from
making any truthful statement that is (A) necessary with respect to any
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement, in the forum in which such
litigation, arbitration or mediation properly takes place or (B) required by
law, legal process or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with jurisdiction over such
party.

8.9 Tolling. In the event of any violation of the provisions of this Section 8,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 8 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

 

11



--------------------------------------------------------------------------------

8.10 Survival. This Section 8 shall survive any termination or expiration of
this Agreement or employment of Executive.

9. Remedies. Notwithstanding anything to the contrary contained in this
Agreement, Executive specifically acknowledges and agrees that any breach or
threatened breach of the restrictions contained in Section 8 of this Agreement
is likely to result in irreparable injury to the Company and/or its Affiliates
and that the remedy at law will be an inadequate remedy for such breach, and
that in addition to any other remedy it may have in the event of a breach or
threatened breach of Section 8 above, the Company and its Affiliates shall be
entitled to enforce the specific performance of this Agreement by Executive and
to seek both temporary and permanent injunctive relief (to the maximum extent
permitted by law) without bond, without notice (to the maximum extent permitted
by law), and without liability should such relief be denied, modified or
violated (to the maximum extent permitted by law). Furthermore, in the event of
any breach of the provisions of Section 8.1 or 8.2 above or a material and
willful breach of any other provision in Section 8 above (the “Forfeiture
Criteria”), the Company shall be entitled to cease making any severance payments
being made hereunder, pending a final determination of damages that have ensured
from such alleged breach. Executive acknowledges and agrees that this Section 9
is a material inducement to the Company entering into this Agreement.

10. Severable Provisions. Executive acknowledges and agrees that the
restrictions contained in Section 8 are narrowly tailored and are reasonable and
necessary for the purposes of preserving and protecting the Confidential
Information, goodwill, and other legitimate business interests of the Company.
The provisions of this Agreement are severable and the invalidity of any one or
more provisions shall not affect the validity of any other provision. In the
event that a court of competent jurisdiction shall determine that any provision
of this Agreement or the application thereof is unenforceable in whole or in
part because of the duration or scope thereof, the parties hereto agree that
said court in making such determination shall have the power to reduce the
duration and scope of such provision to the extent necessary to make it
enforceable, and that the Agreement in its reduced form shall be valid and
enforceable to the full extent permitted by law.

11. Notices. All notices hereunder, to be effective, shall be in writing and
shall be deemed effective when delivered by hand or mailed by (a) certified
mail, postage and fees prepaid, or (b) nationally recognized overnight express
mail service, as follows:

If to the Company:

Moneygram International, Inc.

2828 N. Harwood Street, 15th Floor

Dallas, TX 75201

Attn: General Counsel

With copies to (which shall not constitute notice):

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

 

12



--------------------------------------------------------------------------------

If to Executive:

The last address shown on the personnel records of the Company

With copies to (which shall not constitute notice):

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10002

or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 11.

12. Miscellaneous.

12.1 Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, or be prevented, interfered
with or hindered by, the terms of any employment agreement or other agreement or
policy to which Executive is a party or otherwise bound, and further that
Executive is not subject to any limitation on Executive’s activities on behalf
of the Company as a result of agreements into which Executive has entered except
for obligations of confidentiality with former employers.

To the extent this representation and warranty is not true and accurate, it
shall be treated as a Cause event and the Company may terminate Executive for
Cause or not permit Executive to commence employment. Executive further
represents that Executive is not aware of any violation of federal securities
law or any other unlawful conduct by the Company or its agents or of any
complaint of such conduct by any employee which, in either case, has not been
reported to the appropriate officials of the Company.

12.2 No Mitigation or Offset. In the event of any termination of Executive’s
employment hereunder, Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement, and there shall be no offset against amounts due Executive under this
Agreement on account of future earnings by Executive.

12.3 Effectiveness; Entire Agreement; Amendment. Notwithstanding any provision
to the contrary, this Agreement shall have no force or effect prior to the
Effective Date. If for any reason Executive’s employment terminates prior to the
Effective Date, this Agreement shall be void ab initio and neither the Company
nor Executive shall have any rights or obligations hereunder. This Agreement and
the other agreements, plans and documents referenced herein, the Indemnification
Agreement entered into by the parties on January 21, 2009, the Non-Qualified
Stock Option Agreement dated January 21, 2009, the Non-Qualified Stock Option

 

13



--------------------------------------------------------------------------------

Agreement dated May 12, 2009, the Non-Qualified Stock Option Agreement dated
August 31, 2009, the Non-Qualified Stock Option Agreement dated January 21,
2009, the Non-Qualified Stock Option Agreement dated November 17, 2011, the
Global Performance-Based Restricted Stock Unit Award Agreement dated
February 26, 2013, the Global Stock Option Agreement dated February 26, 2013,
Global Stock Appreciation Right Agreement dated February 26, 2013, the Global
Time-Based Restricted Stock Unit Award Agreement dated February 24, 2014, the
Global Performance-Based Restricted Stock Unit Award Agreement dated
February 24, 2014, the Cash Retention Award Agreement dated December 10, 2014,
the Global Time-Based Restricted Stock Unit Award Agreement dated February 25,
2015, the Global Performance-Based Restricted Stock Unit Award Agreement dated
February 25, 2015, and the Company’s charter and bylaws, contain the entire
understanding of the parties with respect to the employment of Executive by the
Company and supersede, on and after the Effective Date, and incorporate any and
all prior agreements, both written or oral, including but not limited to the
Prior Employment Agreement and the Term Sheet dated February 24, 2015. This
Agreement may not be amended or revised except by a writing signed by the
parties.

12.4 Assignment and Transfer. The provisions of this Agreement shall be binding
on and shall inure to the benefit of the Company and any successor in interest
to the Company who acquires all or substantially all of the Company’s assets.
The Company may assign this Agreement to an Affiliate; provided, however, that,
without Executive’s consent, no such assignment shall relieve the Company of its
obligations hereunder. Neither this Agreement nor any of the rights, duties or
obligations of Executive shall be assignable by Executive, nor shall any of the
payments required or permitted to be made to Executive by this Agreement be
encumbered, transferred or in any way anticipated, except as required by
applicable laws. All rights of Executive under this Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
estates, executors, administrators, heirs and beneficiaries.

12.5 Waiver of Breach. A waiver by either party of any breach of any provision
of this Agreement by the other party shall be made in writing and shall not
operate or be construed as a waiver of any other or subsequent breach by the
other party.

12.6 Withholding. The Company shall be entitled to withhold from any amounts to
be paid or benefits provided to Executive hereunder any federal, state, local or
foreign withholding, FICA contributions, or other taxes, charges or deductions
which it is from time to time required to withhold. The Company shall be
entitled to rely on an opinion of counsel if any question as to the amount or
requirement of any such withholding shall arise.

12.7 Code Section 409A.

(a) The parties agree that this Agreement shall be interpreted to comply with or
be exempt from Section 409A of the Code and the regulations and guidance
promulgated thereunder to the extent applicable (collectively “Code
Section 409A”), and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. In no event whatsoever will the Company be liable for any
additional tax, interest or penalties that may be imposed on Executive under
Code Section 409A or any damages for failing to comply with Code Section 409A.

 

14



--------------------------------------------------------------------------------

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under Code
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered nonqualified deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (ii) the date of Executive’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 12.7(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed on the first business day following the
expiration of the Delay Period to Executive in a lump sum with interest during
the Delay Period at the prime rate, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits, to be provided in any other taxable year, provided, that, this clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.

(d) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

12.8 Indemnification; Liability Insurance. The Company shall indemnify Executive
both (a) to the fullest extent permitted by the laws of the state of the
Company’s incorporation and (b) in accordance with the more favorable of the
Company’s certificate of incorporation, bylaws and standard indemnification
agreement as in effect on the Effective Date or as in effect on the date as of
which the indemnification is owed. The Company’s obligations in the preceding
sentence shall survive the termination of Executive’s employment and this
Agreement for any reason. In addition, the Company shall provide Executive with
coverage under its directors’ and officers’ liability insurance policies as in
effect from time to time on terms not less favorable than those provided to any
of its other directors and officers.

 

15



--------------------------------------------------------------------------------

12.9 Governing Law; Jurisdiction. This Agreement and any and all claims arising
out of, in connection with, under, pursuant to, or in any way related to this
Agreement shall be governed by, construed under, and enforced in accordance with
the laws of the State of Texas, without regard to the conflicts of law
provisions thereof. The Company and Executive agree that any suit, action or
other legal proceeding that is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be commenced only in a court
of the State of Texas (or, if appropriate, a federal court located within the
State of Texas), and the Company and Executive consent to the jurisdiction of
such court and to the service of process in any manner provided by Texas law.
Each of the Company and Executive irrevocably waives any objection which it may
now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in such court and any claim that such suit, action or
proceeding brought in such court has been brought in an inconvenient forum and
agrees that service of process in accordance with the foregoing sentences shall
be deemed in every respect effective and valid personal service of process upon
such party.

12.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and shall have the same effect as if
the signatures hereto and thereto were on the same instrument.

12.11 Compliance with Dodd-Frank. All payments under this Agreement, if and to
the extent subject to the Dodd-Frank Wall Street Reform and Consumer Protection
Act, shall be subject to any incentive compensation policy established from time
to time by the Company to comply with such Act.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

MONEYGRAM INTERNATIONAL, INC. By:  

/s/ Steven Piano

Name:   Steven Piano Title:   EVP HR EXECUTIVE

/s/ Pamela H. Patsley

Name:   Pamela H. Patsley



--------------------------------------------------------------------------------

EXHIBIT A

LEADERSHIP

 

  •   Lead the Board ensuring the Board’s effectiveness in all aspects of it
role and responsibilities.

 

  •   Oversee the Company’s strategic planning efforts in conjunction with the
CEO and the Board.

 

  •   Represent the Company in the money transfer industry generally, including
by:

 

  •   Maintaining and developing relationships with shareholders, financial
institutions, and other interested constituencies;

 

  •   Positioning the Company with current and prospective customers and
partners to facilitate expansion and provide contacts or introductions as
appropriate; and

 

  •   Serving as intermediary to selected customers, regulatory and government
officials.

 

  •   Assume an active leadership role in the MoneyGram Foundation.

 

  •   Perform all other duties and responsibilities consistent with the role of
Executive Chairman, as requested by the Board.

BOARD GOVERNANCE

 

  •   Maintain the authority to call meetings of the Board.

 

  •   Promote effective communication, in conjunction with the CEO, on
developments occurring between Board meetings.

 

  •   Preside over:

 

  •   Meetings of the Board.

 

  •   Annual and special meetings of shareholders.

 

  •   Provide support and advice to the CEO.

 

  •   Organize the meeting schedules and agendas of the Board.

 

  •   Establish the annual schedule of the Board.

 

  •   Establish the agendas for all Board meetings in collaboration with the
CEO.

 

  •   Consult with all directors to ensure that Board agendas and information
provided to the Board are what is needed to fulfill its responsibilities.

 

  •   Enable access to information to assist the Board in monitoring the
Company’s performance and the performance of management.

 

  •   Facilitate communication between and among the directors and management.

 

  •   Oversee the distribution of information to the Board.

 

  •   Coordinate periodic input from the Board regarding management’s strategic
plans for the Company.

 

  •   Work with the HRN to ensure processes are in place for the recruitment and
orientation of new Board members.

 

  •   Work with the Chairman of the HRN to review changes in Board membership
and the membership and chair of each Committee.

 

  •   Work with the Chairman of the HRN to interview prospective Board
candidates.

 

  •   Attend all Committee meetings when possible.

 

  •   Coordinate the Board’s self-assessment and evaluation processes.



--------------------------------------------------------------------------------

OVERSIGHT OF THE CEO

 

  •   Oversee development of appropriate objectives for the CEO and monitor
performance against those objectives.

 

  •   Coordinate and chair the annual Board performance review of the CEO and
communicate the results of such performance review to the CEO.

 

  •   Work with the Chairman of the HRN on the succession plan for the CEO and
other key senior executives.

 

  •   Be available, at the request of the CEO, to attend external and internal
meetings and events of the Company.

 

19



--------------------------------------------------------------------------------

EXHIBIT B

WAIVER AND RELEASE AGREEMENT

This Waiver and Release Agreement (hereinafter “Release”) is entered into among
Pamela H. Patsley (hereinafter “Executive”), and Moneygram International, Inc.
(the “Company”).

The parties previously entered into an employment agreement effective as of
January 1, 2016 (the “Agreement”) pursuant to which Executive is entitled to
certain payments and benefits upon termination of employment subject to the
execution and non-revocation of this Release. Executive has had a termination of
employment pursuant to such Agreement.

NOW THEREFORE, in consideration of certain payments and benefits under
Executive’s Agreement, Executive and the Company agree as follows:

 

  1.

Executive expressly waives and releases the Company, its current and former
affiliates and related entities, parent corporations and subsidiaries,
predecessors, successors and assigns, and each of their respective current and
former directors, administrators, supervisors, managers, agents, officers,
partners, stockholders, attorneys, insurers and employees, from any and all
claims, actions, and causes of action, at law or in equity, whether sounding in
contract, tort, or common law, whether known or unknown, based on any act, fact,
transaction, circumstance or event arising up to and including the date of
Executive’s execution of this Release, including but not limited to, any and all
claims directly or indirectly relating to, arising from, or connected in any way
with Executive’s employment with the Company, termination of such employment, or
the Agreement. This waiver and release includes, but is not limited to, any and
all claims under the Employee Retirement Income Security act of 1972 (“ERISA”),
Title VII of the Civil Rights Act of 1964, the Age of Discrimination in
Employment Act (“ADEA”), the American with Disabilities Act, the Civil Rights
Act of 1991, 42 U.S.C. § 1981, the Americans with Disabilities Act, the Equal
Pay Act, the Worker Adjustment and Retraining Notification Act, the Family and
Medical Leave Act, the Fair Labor Standards Act, the Sarbanes-Oxley Act, as each
such Acts have been amended, and any and all claims of employment discrimination
whether under federal, state or local law, statute or ordinance, wrongful
termination, retaliatory discharge, breach of express, implied or oral contact,
unjust enrichment, deferred compensation, fraud, fraudulent inducement in
entering into this Release, interference with contractual relations, defamation,
intentional infliction of emotional distress and any other tort or contract
claim under any common law or for attorneys’ fees costs, or expenses; provided,
however, nothing herein shall limit or impede Executive’s right to file or
pursue an administrative charge with, or participate in, any investigation
before the Equal Employment Opportunity Commission (“EEOC”), or any similar
local, state or federal



--------------------------------------------------------------------------------

  agency, or, to file a claim for unemployment compensation benefits, and/or any
causes of action which by law Executive may not legally waive, Executive agrees,
however, that if Executive or anyone acting on Executive’s behalf, brings any
action concerning or related to any cause of action or liability released in
this Release, Executive waives any right to, and will not accept, any payments,
monies, damages, or other relief, awarded in connection therewith.

 

  2. This Release constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements between the parties, except for Sections 6, 8 and 9
of the Agreement, which are incorporated herein by reference, relating to the
subject matter thereof; provided that this Release also does not apply to:
(a) any claims under employee benefit plans subject to ERISA in accordance with
the terms of the applicable employee benefit plan, or any option agreement or
other agreement pursuant to which Executive may exercise rights after
termination of employment to acquire stock or other equity of the Company,
(b) any claim under or based on a breach of this Release; (c) rights or claims
that may arise under the ADEA or otherwise after the date that Executive signs
this Release; or (d) any right to indemnification or directors and officers
liability insurance coverage to which Executive is otherwise entitled.

 

  3. Executive acknowledges that this Release includes a waiver of any rights
and claims arising under the ADEA. Executive acknowledges that the consideration
Executive is receiving in exchange for the waiver of any rights and claims
arising under the ADEA exceeds anything of value to which Executive is already
entitled. Executive acknowledges that she was advised in writing to consult with
an attorney before signing this Release. Executive represents and agrees that
she fully understands her right to discuss all aspects of this Release with
legal counsel of her choice, and, to the extent she deems appropriate, she has
fully availed herself of this right. Executive acknowledges that Executive has
been given a period of at least twenty-one (21) days to consider this Release
(and the ADEA waiver contained herein) or has knowingly waived her right to do
so. Executive understands that Executive may sign this Release prior to the end
of such twenty-one (21) day period, but is not required to do so. Executive
acknowledges that she has seven (7) days after Executive signs this Release to
revoke it (the “Revocation Period”). Such revocation must be in writing and
delivered either by hand, by overnight delivery service, or by certified mail,
return receipt requested and postmarked within the Revocation Period. If
Executive revokes this Release as provided herein, it shall be null and void. If
Executive does not revoke this Release within the Revocation Period, this
Release shall become enforceable and effective on the eight (8th) day after the
Executive signs this Release (“Effective Date”). Executive understands that the
Company will have no duty to pay her or provide her with the consideration,
compensation and/or benefits set forth in Section 6 of the Agreement until the
Effective Date of this Release.

 

21



--------------------------------------------------------------------------------

  4. Executive acknowledges that she: (a) has made her own investigation of the
facts and is relying solely upon her knowledge and, if applicable, the advice of
her own legal counsel in executing this Release; (b) is not relying on any
statements, understandings, representations, expectations, agreements, or
promises other than as set forth in this Release; (c) knowingly waives any claim
that this Release was induced by any misrepresentation or nondisclosure and any
right to rescind or avoid this Release based upon presently existing facts,
known or unknown; (d) is entering into this Release freely and voluntarily with
full understanding of its terms and after having been advised and having had the
opportunity to seek and receive advice and counsel from her attorney, if
applicable; and (e) has carefully read and understands all of the provisions of
this Release. Executive acknowledges and agrees that the Company is relying upon
these representations and warranties. These representations and warranties shall
survive the execution of this Release.

 

  5. Executive and the Company agree that neither this Release nor the
performance hereunder constitutes an admission by the Company of any violation
of any federal, state or local law, regulation, or common law, or any breach of
any contract or any other wrongdoing of any type.

 

  6. This Release and any and all claims arising out of, in connection with,
under, pursuant to, or in any way related to this Release shall be governed by,
construed under, and enforced in accordance with the laws of the State of Texas
without regard to the conflicts of law provisions thereof.

 

  7. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS FULLY READ AND FULLY UNDERSTANDS
THIS RELEASE; AND THAT EXECUTIVE ENTERED INTO IT FREELY AND VOLUNTARILY AND
WITHOUT COERCION AND IS NOT RELYING ON ANY STATEMENTS, UNDERSTANDINGS,
REPRESENTATIONS, EXPECTATIONS, AGREEMENTS, OR PROMISES OTHER THAN THOSE
EXPRESSLY SET FORTH IN THIS RELEASE.

 

22



--------------------------------------------------------------------------------

EXECUTIVE

 

Name:   Pamela H. Patsley MONEYGRAM INTERNATIONAL, INC. By:  

 

Name:   Steven Piano Title:   EVP HR